THE THIRTEENTH COURT OF APPEALS

                                    13-19-00354-CV


 Magellan Terminals Holdings, L.P., and Paul R. Wilson in his capacity as Receiver of
                         Mexam Export Import Corporation
                                         v.
                                   Hector Vargas


                                     On Appeal from the
                      357th District Court of Cameron County, Texas
                            Trial Cause No. 2018-DCL-03013


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

January 7, 2021